Citation Nr: 1421723	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-05 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for low back strain.

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to an evaluation in excess of 30 percent for posttraumatic headaches (headache disability).

4.  Entitlement to an initial evaluation in excess of 10 percent for status post-surgery, focal grade II chondral degeneration, medial femoral condyle, left (left knee disability).

5.  Entitlement to an initial evaluation in excess of 10 percent for small fracture, tip of nasal septal deflection with mild chronic sinusitis and interference with breathing space (nasal disability).

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for traumatic brain injury to include memory loss, previously claimed a skull fracture (traumatic brain injury).

7.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

8.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected disabilities.

9.  Entitlement to service connection for degenerative cervical spondylosis (cervical spine disability).

10.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected nasal disability.

11.  Entitlement to service connection for gastroesophageal reflux disease with Barrett's esophagus (GI disability), to include as secondary to service-connected headache disability.

12.  Entitlement to service connection for gynecomastia, to include as secondary to service-connected headache disability.

13.  Entitlement to service connection for left upper extremity neuropathy, to include as secondary to service-connected back disability.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In July 1993, the RO granted service connection for hearing loss (noncompensable), tinnitus (10 percent), a left knee disability (10 percent), and nasal fracture (noncompensable).  The RO also denied entitlement to service connection for PTSD.  In August 1993, the RO granted service connection for minimal muscle spasm of the upper thoracic spine (back disability).  The Veteran filed statements in September and November 1993 that indicated a continued desire to pursue his claims for increased ratings for hearing loss, nasal condition, back disability and left knee disability, and service connection for PTSD.  The RO issued statements of the case with respect to the nasal condition, back disability and left knee disability, and PTSD claims in November 1993 and December 1993.  The Veteran filed a statement in December 1993, after the statements of the case were issued, indicating that he wished to "reopen my service-connected claim."   The RO issued a supplemental statement of the case dated in April 1994 with respect to the nasal condition, back disability, left knee disability, and PTSD claims.  In this case, as the RO issued a supplemental statement of the case with respect to the four claims in the previous statements of the case, apparently accepting the December 1993 statement as a substantive appeal, the Board will honor the December 2013 statement as a valid substantive appeal in this case.  
 
In April 1994, the RO, in pertinent part, increased the evaluation of the service-connected nasal condition to 10 percent disabling, denied service connection for PTSD and an acquired psychiatric disorder other than PTSD, and granted service connection for headaches (noncompensable) and right hip (10 percent). The RO also continued the evaluations of the Veteran's service-connected left knee, back disability, and hearing loss.  In May 1994, the RO submitted a notice of disagreement with the April 1994 rating decision and the RO issued a supplemental statement of the case dated in April 1995.  The Veteran, however, did not file a substantive appeal and so the April 1994 rating decision became final.

In October 1994, the RO, in pertinent part, denied service connection for skull fracture.  This decision was not appealed.

In January 2010, the RO increased the evaluation of service-connected headaches to 30 percent effective January 7, 2010. 

In October 2010, the RO, in pertinent part, denied entitlement to individual unemployability.  The Veteran filed a notice of disagreement in December 2010 and the RO issued a statement of the case dated in March 2011.  The Veteran filed his substantive appeal in March 2011.  

In January 2012, the RO, in pertinent part, granted service connection for left lower extremity radiculopathy (10 percent), continued the 10 percent evaluation for low back strain (foremerly evaluated under Diagnostic Code 5295), and denied service connection for a mental health condition to include depression and sleep problems, traumatic brain injury to include memory loss, degenerative cervical spondylosis, GERD, gynecomastia, and left upper extremity neuropathy.  The Veteran filed a notice of disagreement dated in February 2010 and the RO issued a statement of the case dated in September 2012.  The Veteran filed a substantive appeal in October 2012. 

In May 2012, the RO continued the denial of service connection for PTSD and continued a 30 percent evaluation for headaches.  The May 2012 notice sent to the Veteran also included the issue of service connection for sleep apnea, noting that this claim had been denied.  The Veteran filed a notice of disagreement dated in July 2012 with respect to PTSD, sleep apnea and the evaluation of service-connected headaches.  The RO issued a statement of the case dated in August 2013, and the Veteran filed a substantive appeal in September 2013.

In December 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.   In this regard, the Board notes that, the United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence. 

The issues other than whether new and material evidence has been received to reopen claims for service connection for, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a skull fracture (now claimed as traumatic brain injury) was denied in an unappealed October 1994 rating decision.

3.  Evidence submitted since the October 1994 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for traumatic brain injury to include memory loss, also claimed a skull fracture.  

4.  The Veteran's claim of service connection for an acquired psychiatric disorder other than PTSD was denied in an unappealed April 1994 rating decision.

5.  Evidence submitted since the April 1994 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the October 1994 rating decision is new and material and the claim for service connection for traumatic brain injury to include memory loss, also claimed a skull fracture, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2013).

2.  The evidence received subsequent to the April 1994 rating decision is new and material and the claim for service connection for an acquired psychiatric disorder other than PTSD is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

In this case, the Veteran was previously denied service connection for a skull fracture (now claimed as traumatic brain injury) in an unappealed October 1994 rating decision, and was denied service connection for an acquired psychiatric disorder other than PTSD in an unappealed April 1994 rating decision.  The evidence added to the claims file since these decisions consists of outpatient treatment records and VA examinations dated in September and November 2011 and February 2012.  

The VA psychiatric examinations diagnosed the Veteran with cognitive disorder NOS, resolved, and adjustment disorder with depressed mood, acute.  The examiner indicated that the cognitive disorder was likely the result of an alcohol overdoes in service but that symptoms and residuals of such condition had stabilized.  The examiner did not indicate whether the diagnosed adjustment disorder was related to service, but did indicate that the Veteran was going through some difficult life circumstances.  Outpatient records indicate that the Veteran has sought treatment for psychiatric complaints.  

With respect to the Veteran traumatic brain injury claim, the Veteran was afforded a VA examination dated in November 2011.  The examiner diagnosed post concussive syndrome, 1989.  After examination, the Veteran was found to have no current residuals related to the concussive injury in service. 

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the 1994 rating decisions is new in that it had not previously been submitted.  These records indicate a current findings related to the Veteran's claims.  It is noted once again that the credibility of this evidence is presumed for the purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claims that were not present in 1994, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claims and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claims are reopened.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for traumatic brain injury to include memory loss, previously claimed a skull fracture is reopened.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD is reopened.


REMAND

The Veteran testified before the Board in December 2013 that his service-connected 
low back strain and left lower extremity radiculopathy had worsened since his last VA examination for these conditions in November 2011.  The most recent examinations for his left knee and nasal conditions date to August 2010.  As such, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

In December 2013, the Veteran's representative asked that VA obtain VA treatment records created at various VA facilities.  The most recent treatment records associated with claims files were created prior to July 2013.

The finding of new and material evidence would ordinarily entitle the Veteran to new examinations.  Shade.  In this case the Veteran was provided examinations in 2011, but psychiatric examination did not consider subsequent treatment records.

With respect to the Veteran TDIU claim, the Board finds that the determinations with respect to the Veteran's remanded increased rating claims may potentially impact the issue of individual unemployability.  As such, the Veteran's individual unemployability claim is inextricably intertwined with these claims and should be remanded pending their disposition.  See Harris v. Derwinski, Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).

The Board also notes that the Veteran is service-connected for multiple disabilities with a combined 80 percent evaluation.  Despite the combined evaluation, however, he does not meet the numerical criteria for a TDIU under 38 C.F.R. § 4.16(a).  Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In awarding a TDIU, consideration is given to the Veteran's background, including his employment and educational history. 

Records show that the Veteran does not maintain steady employment.  He testified before the Board that he worked at a job for two months at the time of his hearing.  The worked 30-35 hours a week at approximately $12 an hour.  Prior to that he had not worked since September 2009.  He indicated that he was moving to Florida and would not be continuing with the job.  

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994).  In this case, there is no such opinion of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment for the conditions at issue since July 2013.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected low back strain, left lower extremity radiculopathy, left knee disability, and nasal condition. 

3.  Ask an occupational therapist to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities preclude employment consistent with his education and occupational experience, without taking into account his age or any nonservice-connected disability. 

The occupational therapist should clarify whether the opinion would change if the claimed psychiatric disabilities, TBI, GI disability, gynecomastia, and/or upper extremity neuropathy was considered service connected.

The examiner should set forth reasons for the conclusions reached.  The claims folder should be made available to the examiner for review before the examination.

3.  Afford the Veteran a new VA examination to determine whether any current psychiatric disability is related to a disease or injury in active service or was caused or aggravated by a service connected disease or disability.

The examiner should provide reasons for these opinions.

4.  If there is any period on appeal when the Veteran was unemployed and did not meet the percentage requirements for TDIU, refer that claim to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 4.16(b).

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


